MERRITT, Circuit Judge,
dissenting.
I agree with the centrality standard and the general reasoning of the Court’s opinion, but I believe the case should be remanded to the District Court to permit plaintiffs to offer proof concerning the centrality of their ancestral burial grounds to their religion.
This is a confusing and essentially uncharted area of law under the free exercise clause. At the time the complaint and various affidavits were filed, the centrality standard had not been clearly articulated. It may have been unclear to the Cherokees precisely what they had to allege and prove in order to make a constitutional claim. Indeed, the District Court simply held that the Indians have no free exercise claim because the Government now owns the land on which the burial sites are located. The District Court therefore did not explore, develop or find any facts concerning the role that this particular location plays in the Cherokee religion. In view of the liberal rules of pleading and the protective attitude that federal courts should follow in considering Indian claims,1 we should reverse and remand the case to the District Court in order to give the Cherokees an opportunity to offer proof concerning the significance and centrality of their ancestral burial grounds in light of the standard we have adopted.

. See, e. g., United States v. Jackson, 280 U.S. 183, 190, 50 S.Ct. 143, 145, 74 L.Ed. 361 (1930); United States v. Nice, 241 U.S. 591, 597, 36 S.Ct. 696, 697, 60 L.Ed. 1192 (1916); United States v. Kagama, 118 U.S. 375, 384, 6 S.Ct. 1109, 1114, 30 L.Ed. 228 (1886).